Citation Nr: 1218380	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  04-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 2, 1956 to July 13, 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2009 for further development.  

The Board issued a decision denying this appeal in February 2011.  In January 2009, and pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR found that the Board rendered a decision in the claim despite the fact that the RO had not fully complied with the October 2009 Remand.  Specifically, they noted that the RO was instructed to obtain all available VA treatment records dated post-February 2009.  They pointed out that a February 2010 VA examination report references a May 27, 2009 MRI of the right knee; but the MRI report is not included in the claims file.  This call into question whether there are additional, post-February 2009 records that have not been incorporated into the claims file.  The RO's failure to obtain all the post-February 2009 treatment records constitutes a Stegall violation.  See Stegall v. West, 11 Vet. App. 268 (1998).   Consequently, the claim must be remanded for compliance with the Board's instruction.  Additionally, the parties to the JMR found that once these additional records are incorporated into the claims file, the Veteran should be afforded a new VA examination for the purpose of determining the nature, extent, and etiology of any right leg disability.  

The parties to the JMR also referred to a claim relating to a right knee disability.  The Board did not adjudicate such a claim in its February 2011 decision.  The parties to the JMR want the Board to provide adequate reasons and bases for its failure to address the issue of whether new and material evidence had been received to reopen a claim for service connection for a right knee disability, that had been denied in March 1967.  The Board notes that it did not adjudicate the issue because the issue was not ripe for appeal.  The Veteran had not filed a claim and the RO had not issued a rating decision.  Consequently, no notice of disagreement had been received; no statement of the case had been issued; and no formal appeal had been filed.  As such, the issue was not properly before the Board.  The Board notes that the RO has since issued an August 2011 rating decision in which it found that no new and material evidence had been received to reopen the claim.  In order for this issue to be properly before the Board, the Veteran must file a notice of disagreement in regards to the August 2011 rating decision.  

Notwithstanding the fact that the issue is not before the Board, the parties to the JMR have stated that the VA examiner who examines the Veteran's right leg, should also render an opinion as to whether the Veteran's right knee osteoarthritis is related to service.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all health care providers that have treated, or evaluated, him for a right leg and right knee disability since February 2009, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file. If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder. 

2.  After completion of the above, the RO should schedule the Veteran for an orthopedic examination by an appropriate specialist, to determine whether it is at least as likely as not (50 percent or more probability) that the Veteran's claimed right leg disability (to include a right knee disability) was incurred or aggravated in service.  All indicated tests and studies should be undertaken.  The VA examiner should provide a rationale for his/her conclusions.  If such a determination is not possible, the examiner should provide a rationale for why he/she cannot answer those questions in either the affirmative or the negative.  The claims file should be reviewed by the examiner, and the examiner's report should so indicate. 

a)  The examiner should include in his/her analysis a comment on whether it is at least as likely as not that the rheumatic fever with which the Veteran was diagnosed in service caused or aggravated his current right leg disability, if any. 

b)  The examiner should include in his/her analysis a comment on whether it is at least as likely as not that the Veteran's superficial cellulitis, diagnosed by a VA physician in August 2007, was caused or aggravated by his time in service. 

c)  The examiner should include in his/her analysis a comment on whether it is at least as likely as not that the Veteran's right knee osteoarthritis (or any other knee disability), was caused or aggravated by his time in service.

3.  After completion of the above, the AOJ should readjudicate the issue of entitlement to service connection for a right leg disability.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case, and be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



